The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on January 27, 2021.

Status of Claims
Claims 1 and 1 are amended, claims 5-8 are canceled, claim 9 was previously canceled. Claims 14-15 are added. Claims 1-4 and 10-15 are pending in the application.

Priority
The priority date that has been considered for this application is August 24, 2016. 

Response to Amendment
(A). Regarding Claim interpretation: Since claims 5-8 have been canceled, claim interpretation regarding these claims are moot.  
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

Bold fonts in the art rejection.

Claim Interpretation
Claims 10-13 and 15: “instructions” are not part of the claimed system. Applicant is suggested to amend “a memory for storing instructions” to, --a memory storing instructions--, or --a memory having instructions--.

Claim Objections
Claims 1-4 and 10-15 are objected to because of the following informalities:
Claim 1, “the preparing-for-upgrade mode” and “upgrade mode” (lines 5+), “the USB data line” and “the computer” (line 9) and “the upgrade” (line 10) lack proper antecedent basis. Claim 10 has the same issues with as claim 1.

In claim 2, “the completely downloaded upgrade data” (line 6-7) lacks proper antecedent basis. Claim 11 has the same issue as claim 2.

Claim 4, line 3, “a” before “USB” should be --the--. 

Claim 13, line 4, “a” before “USB” should be --the--. 

Claims 3, 11, 12, 14 and 15 depend on objected claims directly or indirectly and inherently have the same issues as base claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NAM (US 20140325201 A1, hereinafter “NAM”) in view of Hanada (US 20050141025 A1, hereinafter, “Hanada”) and Tomppo (US 20160306616 A1, hereinafter, “Tomppo”).

Regarding claim 1 (Currently Amended), NAM teaches A method for upgrading an electronic device via a USB, comprising: 
[controlling the electronic device to switch from a normal mode to a-the preparing-for- upgrade mode according to the upgrade instruction; wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet] and can return to the normal mode by disconnecting the USB data line between the electronic device and the computer (Fig. 6, step 660 to 670), and [in the upgrade mode, the electronic device must wait till the upgrade is completed before returning to the normal mode];
detecting whether the electronic device has established a connection to a computer through a USB data line (Fig. 6 step 610), and if yes, [receiving an upgrade confirmation instruction sent by the computer through the USB data line], and controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade (Fig. 6, steps 620-630); and if no, controlling the electronic device to switch back to the normal mode from the preparing-for-upgrade mode (Fig. 6, step 640).
NAM does not explicitly teach 
receiving an upgrade instruction, wherein an upgrade process includes a preparing- for-upgrade mode stage and an upgrade mode stage; 
controlling the electronic device to switch from a normal mode to a-the preparing-for- upgrade mode according to the upgrade instruction; wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (…), and in the upgrade mode, the electronic device must wait till the upgrade is completed before returning to the normal mode; 
…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Hanada teaches 
receiving an upgrade instruction (para [0037], “…In this example, PC 21 sends an update order to image forming apparatus 1…”), wherein an upgrade process includes a preparing- for-upgrade mode stage and an upgrade mode stage (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, and F/W rewriting process reads on an upgrade mode stage); 
controlling the electronic device to switch from a normal mode to a-the preparing-for- upgrade mode according to the upgrade instruction (para [0038], “When PC 21 confirms that image forming apparatus 1 is set to the waiting mode for reception (of the updating firmware),…”); wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (…) (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, which is different from the upgrade mode, and the apparatus has not started to upgrade yet), and in the upgrade mode, the electronic device must wait till the upgrade is completed before returning to the normal mode (Fig. 5, step 204 to 208);
NAM and Hanada are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM and Hanada before him/her before the effective filing date of the claimed invention, to incorporate the features of Hanada into NAM because Hanada’s teaching provides “an image forming apparatus which can perform necessary firmware updates in an easier and more efficient way according to the stored functions” (Hanada, para [0011]).

…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Tomppo teaches 
receiving an upgrade confirmation instruction sent by the computer through the USB data line (para [0039], “…For example, if the DFP device 200 detects that the UFP device 100 supports a Firmware Update Mode (a new vendor defined mode for this firmware update operation), it sends an Enter Mode command to the UFP device 200 in the step 312…”)
The combination of NAM and Hanada along with Tomppo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Hanada and Tomppo before him/her before the effective filing date of the claimed invention, to incorporate the features of Tomppo into NAM and Hanada because Tomppo’s teaching provides techniques for upgrading firmware wherein a confirmation step is provided to confirm that the device supports a firmware update mode so that firmware can be updated (Tomppo, para [0039]).

Regarding claim 2 (Original), NAM as modified by Hanada and Tomppo teaches claim 1, Tomppo further teaches wherein the step of controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade comprises: 
controlling the electronic device to download upgrade data through the USB data line (para [0034], “…Based on that information, the DFP device 100 downloads new firmware from the Internet in the step 319, for example, from an update server 110. The DFP device 100 sends and updates a new firmware for the UFP device 200 in the step 320”); and 
upgrading the electronic device according to the completely downloaded upgrade data (para [0040], “…When firmware is loaded to the DFP device 200, for example to . 

Regarding claim 3 (Original), NAM as modified by Hanada and Tomppo teaches claim 1, NAM further teaches wherein after the step of upgrading the electronic device according to the completely downloaded upgrade data, the method further comprises: 
controlling the electronic device to switch back to the normal mode from the upgrade mode (para [0082], “…in step (670), the automatic entrance device (100) for upgrade boot mode starts up a boot up of the terminal in a normal boot mode according to a high level signal of the mono-stable multivibrator”).

Regarding claim 10 (Currently Amended), it is directed to An electronic device to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, NAM further teaches An electronic device, comprising a memory for storing instructions and a processor for operating the instructions (Fig. 1, 100).

Regarding claim 11 (Previously Presented), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 12 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (New), NAM as modified by Hanada and Tomppo teaches claim 1, Hanada further teaches wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, and the apparatus is not capable of performing normal operations. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 15 (New), it recites same features as claim 14, and is rejected for the same reason.

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Hanada and Tomppo as applied to claims 2, and 11 respectively, in further view of Hyogo et al (US 20060238804 A1, hereinafter, “Hyogo”).

Regarding claim 4 (Original), NAM as modified by Hanada and Tomppo teaches claim 2, but does not explicitly teach further comprising: 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through a USB data line, and if no, pausing the downloading.
Hyogo teaches 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through a USB data line, and if no, pausing the downloading (para [0006], “As a result, if the printer is connected to a host device by a USB cable, for example, and the cable is disconnected while the host device is sending the image print command, the printer remains in the DMA transfer mode waiting for the unsent data…”).
The combination of NAM, Hanada and Tomppo along with Hyogo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Hanada, Tomppo and Hyogo before him/her before the effective filing date of the claimed invention, to incorporate the features of Hyogo into NAM, Hanada and Tomppo because Hyogo’s teaching provides techniques for faster image data transfers and thus contributes to faster processing (Hyogo, para [0035-0036]).

Regarding claim 13 (Previously Presented), it recites same features as claim 4, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding 103 rejections filed 1/27/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192